Citation Nr: 1641583	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently with a 30 percent evaluation prior to May 7, 2013 and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent evaluation, effective September 4, 2007.

In a June 2013 rating decision, the RO increased the Veteran's PTSD rating from 30 percent to 70 percent, effective May 7, 2013.  A claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to a higher initial disability rating for PTSD remains in appellate status.

The Board remanded the appeal seeking a higher initial disability rating for PTSD for further development in December 2013, and additionally found that the record raised the issue of entitlement to a TDIU as part and parcel of the claim for a higher initial evaluation for PTSD.  The Board also remanded the issue of entitlement to a TDIU for further development, and both issues have been returned to the Board for appellate review.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found needed in order for VA to meet its duty to assist the Veteran in substantiating his claims and to ensure compliance with prior remand instructions.

In its December 2013 remand, the Board directed that the AOJ request a copy of the administrative decision(s) by the Social Security Administration (SSA) determining the Veteran's eligibility for disability benefits, along with any underlying evidence relied upon in rendering the decision(s).  In December 2013, SSA responded that such records could not be provided because they do not exist; they had been destroyed.  There is no indication in the file that the Veteran was notified of the unavailability of these records as required by 38 C.F.R. § 3.159(e).  On remand, the AOJ must prepare a formal finding of unavailability for the SSA records and associate it with the file, and additionally send the Veteran appropriate notice.

Also in December 2013, the Board instructed that the AOJ obtain pertinent treatment records from the Washington VA Medical Center (VAMC) from June 2013 to the present.  Washington VAMC records from August 2013 through October 2013 were subsequently associated with the file, but no records from the three years following have been added.  Additionally, the VA treatment records in the file indicate that the Veteran also received pertinent treatment from the Martinsburg VAMC, including admission for a substance abuse detox program in February 2008.  On remand, the AOJ must take action to ensure that all outstanding VA treatment records are obtained and associated with the claims file. 

Finally, the Veteran was provided with a VA examination in December 2015, pursuant to the Board's remand instructions.  The examiner noted that he was asked to provide an opinion as to whether the Veteran's PTSD renders the Veteran unable to secure or follow substantially gainful employment, and stated that he had reviewed the conflicting medical evidence of record.  He concluded that PTSD more likely than not does not render the Veteran unable to work, stating that to the extent that the Veteran is unable to work, it is due to his physical problems.  While it may very well be true that the Veteran's physical disabilities render him unable to work, the question is whether the Veteran's service-connected PTSD is of such severity as would preclude the Veteran from engaging in substantially gainful employment, disregarding the effects of any non-service-connected disabilities.  Additionally, in the December 2013 remand, the Board instructed that in providing the opinion, the examiner was to address the significance of particular evidence of record speaking to the Veteran's occupational limitations from his psychiatric disorder, specifically to include the following: the Veteran's April 2010 statement that when working in 2001, he was unable to perform his occupational duties independently or appropriately and would become angry when being corrected or given a new task to perform due to his depression; the April 2008 VA examination findings that the Veteran retired in part due to mental health problems; and the May 2013 examiner's finding that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The December 2015 examination report and opinion make no mention of this evidence, and therefore, it is unclear whether it was considered by the examiner when forming his opinion.  For the aforementioned reasons, the Board finds the December 2015 examination report inadequate for adjudicatory purposes and also finds that it does not represent substantial compliance with the Board's remand directives.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   On remand, an addendum medical opinion should be sought which considers the full evidence of record and which directly responds to the question presented.

Currently, the Veteran has only been granted service connection for PTSD, and the question of entitlement to a TDIU turns fully on the severity and effect of the Veteran's PTSD on his employability.  Therefore, the issue of entitlement to a TDIU is found to be inextricably intertwined with the other issue remanded herein, and it too much be remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  If the AOJ determines that records from SSA relating to the Veteran's receipt of SSA disability benefits either do not exist and/or that further efforts to obtain them would be futile, the AOJ must prepare a formal finding of unavailability and associate it with the claims file.  The Veteran must also be notified of such unavailability, the steps taken and responses received in attempting to obtain such records, and all other information required by 38 C.F.R. § 3.159(e).

2.  Obtain any and all of the Veteran's outstanding VA treatment records, including but not limited to those from the Washington VAMC from September 2008 to June 2010, the Martinsburg VAMC from September 2006 to the present, and from any VHA facility (including Martinsburg, Washington, and Baltimore facilities) from October 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completion of the above, refer the Veteran's claims file to the VA psychiatrist who conducted the December 2015 VA examination, or if unavailable, to another appropriate medical professional, for an addendum medical opinion as to the severity of the Veteran's service-connected PTSD and its effect on the Veteran's employability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review, and must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, it is determined that another VA examination is necessary, such as if the evidence demonstrates a worsening of symptomatology since the December 2015 examination, such must be scheduled and the Veteran must be notified.

The examiner is requested to provide an opinion as to whether the Veteran's service-connected PTSD, alone, is of a sufficient severity as to render him unable to obtain or maintain employment.  In rendering this opinion, the examiner should describe any limitations in occupational functioning (e.g. heightened irritability/outbursts, problems with authority, inability to maintain a regular work schedule, etc...) experienced by the Veteran as a result of his PTSD symptoms, and/or those that would be expected if the Veteran were currently employed/seeking employment.  If the examiner determines that the severity of the Veteran's PTSD symptoms has undergone a change during the appeal period (September 2007 to present), he should so state and describe the symptoms' effect on the Veteran's employability and occupational functioning during each period.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities (e.g. if the examiner determines that the Veteran is unemployable because to his physical disabilities, the examiner should still provide an opinion as to whether the severity of the Veteran's PTSD symptoms are such that he would be unable to obtain and maintain employment if he were otherwise not burdened by his physical ailments). 

In providing this opinion, the examiner must address the significance of the following evidence: the Veteran's April 2010 statement that when working in 2001, he was unable to perform his occupational duties independently or appropriately and would become angry when being corrected or given a new task to perform due to his depression; the April 2008 VA examination findings that the Veteran retired in part due to mental health problems; and the May 2013 examiner's finding that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

A clear rationale for all opinions expressed should be provided along with discussion of the pertinent evidence of record.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to a higher initial disability rating for PTSD and entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




